Citation Nr: 0617815	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-34 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date prior to January 1, 2002, 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran had active service from July 1947 to December 
1960, and from November 1961 to March 1968.  He died in late 
April 1999.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
the cause of the veteran's death.  The appellant expressed 
disagreement with the effective date assigned by the RO and 
initiated this appeal.  



FINDINGS OF FACT

1.  The appellant filed an original claim service connection 
for the cause of the veteran's death within one year of the 
date of his death.  

2.  The appellant is a "Nehmer class member" whose husband 
died of a covered herbicide disease in April 1999.  



CONCLUSION OF LAW

The requirements for an effective date of April 1, 1999, for 
service connection for the cause of the veteran's death, have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served in Vietnam from May 1967 to September 
1967.  He died in April 1999, due to large cell carcinoma, 
hilum of lung, deemed to have had its onset about six months 
before death.  "Exposure to Agent Orange Contributed, 
Emphysema," is noted in the Death Certificate as a 
significant condition contributing to death.  During the 
veteran's lifetime, service connection was in effect for 
duodenal ulcer disease, post-operative, since the day after 
discharge.  

On June 17, 1999, the appellant filed an original claim of 
entitlement to service connection for the cause of her 
husband's death.  In February 2000, the RO denied the claim 
on this basis that the veteran's fatal lung cancer was not 
shown to have been manifested with 30 years of his last 
service in Vietnam.  A February 18, 2000 letter notified the 
appellant of denial and of her appeal rights.  On February 
15, 2000, days before expiration of the appeal period, the 
appellant filed a notice of disagreement (NOD).  In February 
2002, the RO granted the claim, and assigned an effective 
date of January 1, 2002, in light of enactment of a 
liberalizing law, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), which, among other things, removed the 30-year 
limitation on presumptive service connection for respiratory 
cancers due to herbicides exposure.  Thus, the RO determined 
that that date is when entitlement to service connection for 
the cause of the veteran's death is first established based 
on the change in the law and evidence of service in Vietnam, 
presumed herbicide exposure there, and his death due to lung 
cancer.  In April 2002, the appellant filed an NOD seeking an 
earlier effective date.  The RO denied the claim in February 
2003.  A Statement of the Case was issued in October 2003, 
and the appellant perfected an appeal.  

The assignment of effective dates of awards is governed, in 
general, by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  Unless expressly provided otherwise, the 
effective date of an award or evaluation is "fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation states 
that the effective date of award of compensation, in general, 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400.  Under 38 C.F.R. § 3.400(c)(2), the effective date for 
the cause of a veteran's death is the first day of the month 
in which death occurred if the claim is received within one 
year after the date of death; otherwise, it is the date of 
receipt of the claim. 

Under 38 C.F.R. § 3.114(a), where a claim is allowed pursuant 
to a liberalizing law, which Public Law 107-103 was, then the 
effective date of such allowance "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date" of that law.  Under 38 C.F.R. 
§ 3.114(a)(1), where a claim is reviewed on VA's initiative 
or at the claimant's request received within one year from 
the effective date of the liberalizing law and is then 
granted, entitlement to benefits could begin on the effective 
date of the law.  The RO employed this provision to assign 
the effective date of January 1, 2002.    

The appellant filed multiple written statements to support 
her claim.  She seems to be arguing that, first, because she 
had timely filed her original claim seeking service 
connection for the cause of the veteran's death (within one 
year after the date of death) and she timely appealed the 
February 2000 denial, an earlier effective date is warranted.  
She also stated that assigning an effective date on the basis 
of change of law is unfair under the specific circumstances 
of her claim.  She seems to be contending that the effective 
date should commence many years earlier than the date of 
death because, e.g., in 1989, the veteran had emergency 
surgery associated with his ulcer.  She also discussed at 
length her late husband's significant pulmonary problems and 
other illnesses long preceding death.  She said the veteran 
"died in April [ ] 1999, not February 2002 [apparently 
referring to the February 2002 rating decision granting the 
claim]."  What she seems to be arguing in all of these 
statements, in essence, is that because the service-connected 
ulcer, and as well, lung problems that caused death, were so 
significant and long pre-dated death, an earlier effective 
date should be assigned, or alternatively, the effective date 
should begin on the day of death or the day after.  

First, while the Board appreciates the appellant's statements 
about the severity of her husband's ulcer, and notes that a 
temporary total disability rating was in effect for that 
disability for convalescence post surgery (see October 1989 
rating decision), it is undisputed that the cause of death 
was lung cancer, not complications from ulcer disease.  Even 
the appellant, who reported that she is a "licensed 
practical nurse" and "surgical nurse," is not contending 
that the cause of death itself, as noted in the Death 
Certificate, is medically incorrect (that is, an ulcer is the 
cause of death, or that lung cancer is not the cause of 
death), although she does discuss at length her belief that, 
based on her nursing experience, her husband's lung cancer 
had developed over a long period of time.  For the purposes 
of this appeal, the extent or severity of ulcer during the 
veteran's lifetime, or even as to when lung cancer might have 
had its onset, is immaterial, as the assignment of effective 
date here is mandated by specific provisions, as explained 
below.  

Generally speaking, in a cause-of-death claim, other than the 
exception in 38 C.F.R. § 3.400(c)(2) (the effective date for 
the cause of death is the first day of the month in which 
death occurred, if the claim is received within one year 
after the date of death), the effective date cannot commence 
before the date of death.  Here, it was determined 
posthumously that Vietnam service did play a role in the 
development of lung cancer that caused death, and, on that 
basis, service connection was granted for the cause of death, 
and the appellant did file her claim within one year after 
the veteran's death.    

Other provisions also apply, which govern in this case in 
lieu of the general earlier effective date criteria.  In May 
1989, the U.S. District Court for the Northern District of 
California voided all denials of Agent Orange claims based on 
a regulation that became effective on September 25, 1985.  
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The District Court 
later clarified its ruling, holding that the covered claims 
were those in which the disease or cause of death was later 
found to be service-connected under valid regulations.  
Nehmer v. United States Veterans Administration, 32 F. Supp. 
2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).  In May 1991, the 
government and Nehmer plaintiffs stipulated that VA would 
readjudicate any claim denials voided by the Nehmer I 
holding.  Nehmer v. United States Veterans' Administration, 
No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  The effective 
date of any resulting award would be based upon the filing 
date of the original claim, for claims originally filed 
before May 3, 1989 (Stipulation 1), or on the later of the 
filing date of the claim or the date of disability or death 
of the veteran, for claims filed after May 3, 1989 
(Stipulation 2).  See Williams v. Principi, 15 Vet. App. 189, 
195-97 (2001) (en banc) aff'd, 310 F.3d 1374, 1375-76 (Fed. 
Cir. 2002).

The Nehmer stipulations were incorporated into 38 C.F.R. § 
3.816.  The regulation defines a "Nehmer class member" to 
include a surviving spouse of a deceased Vietnam veteran who 
died from a covered herbicide disease, to include respiratory 
cancers (lung, bronchus, larynx, or trachea cancer).  See 38 
C.F.R. § 3.816(b)(1)(ii) and (b)(2)(viii).  Thus, the 
appellant is a "Nehmer class member."  The regulation also 
provides for special effective date provisions for Nehmer 
class member cause-of-death claims.  Under 38 C.F.R. 
§ 3.816(d)(2), where, as here, the claim was filed between 
May 3, 1989 and the effective date of the law establishing 
presumptive service connection for the covered herbicide 
disease that caused death (lung cancer is encompassed within 
the category of "covered herbicide diseases" for which VA 
has established presumptive service connection before October 
1, 2002), the effective date of the award will be the later 
of the date such claim was received by VA or the date the 
death occurred, except as otherwise provided in 38 C.F.R. 
§ 3.816(d)(3).  Under 38 C.F.R. § 3.816(d)(3), where, as 
here, the Nehmer class member's claim was received within one 
year from the veteran's death, then the effective date of the 
award is the first day of the month in which death occurred.  
Only where the aforementioned requirements are not met would 
the effective date assignment be based on 38 C.F.R. §§ 3.114 
and 3.400.  38 C.F.R. § 3.816(d)(4).

Therefore, in this case, the earliest possible effective date 
for the cause of the veteran's death is April 1, 1999, the 
first day of the month of the veteran's death.  This is 
consistent with the special effective date provisions for 
Nehmer class member cause-of-death claims, and as well, 
38 C.F.R. § 3.400(c)(2).  Under the circumstances of this 
case, these provisions are, in essence, the sole provisions 
that allow service connection for the cause of the veteran's 
death on a date before the date of death.  No effective date 
earlier than April 1, 1999 is permissible based on governing 
effective date provisions.  That date is more favorable to 
the appellant than if the general earlier effective date rule 
(the later of the date of the filing of the claim (June 1999) 
or the date entitlement to service connection for the cause 
of death is shown, which cannot be earlier than the date of 
death), or the "liberalizing law" provisions employed by 
the RO were applied.   

The Board concedes that the RO decision below did not 
evaluate the claim based on special Nehmer class member 
effective date provisions in 38 C.F.R. § 3.816.  The Board 
also recognizes the accredited service representative's 
argument that an independent medical examination (IME) is 
warranted for a determination to include the approximate date 
of onset of the veteran's lung cancer.  

The Board finds no actual prejudice to the appellant given 
the favorable decision herein and finds no basis for remand 
for RO readjudication of the claim under 38 C.F.R. § 3.816 
since the Board is favorably applying that regulation in this 
case.  Nor does the Board need to decide whether or not VA 
complied with notice and claim development assistance 
requirements.  See 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Further, an IME is not warranted 
in this case, as the date of onset of lung cancer or even 
whether lung cancer is a separate and distinct form of 
laryngeal cancer is not central to this case.  Again, the 
effective date here is governed by Nehmer class member 
provisions.     


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of April 1, 1999, for service 
connection for the cause of the veteran's death is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


